Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20           PageID.697    Page 1 of 15




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

JUSTIN JOHNSON,
                                                      Case No. 18-13582
             Plaintiff,
v.                                                    SENIOR U.S. DISTRICT JUDGE
                                                      ARTHUR J. TARNOW
GRAND TRUNK WESTERN RAILROAD
COMPANY,                                              U.S. MAGISTRATE JUDGE
                                                      ANTHONY P. PATTI
             Defendant.
                                        /

     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [11]

      On November 16, 2018, Plaintiff Justin Johnson commenced this Federal

Railroad Safety Act (“FRSA”) retaliation action against his employer, Defendant Grand

Trunk Western Railroad Company (“GTW”). In 2013, Plaintiff filed an Occupational

Safety and Health Act (“OSHA”) complaint against GTW after receiving a letter of

reprimand for reporting a workplace injury. His complaint was resolved with a

settlement agreement with GTW. The agreement ordered GTW to remove the letter of

reprimand from Plaintiff’s personnel file. In 2015, GTW suspended Plaintiff for 50-

days for violating an attendance rule. During the investigation, Plaintiff discovered that

GTW had not removed the letter of reprimand from his file, in violation of the

settlement agreement. Plaintiff now claims that GTW violated the FRSA by relying on

this letter in deciding to suspend him for 50-days.



                                      Page 1 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20          PageID.698     Page 2 of 15




       On August 9, 2019, Defendant filed a Motion for Summary Judgment [11]. On

September 9, 2019, Plaintiff filed a Response [14]. On September 20, 2019, Defendant

filed a Reply [15]. On February 12, 2020, the Court held a hearing with oral argument

on the Motion [11]. For the reasons explained below, Defendant’s Motion for Summary

Judgment [11] is GRANTED.

                                 Factual Background

   a. Plaintiff’s 2013 OSHA Complaint and 2014 Settlement Agreement

       Plaintiff has worked as a conductor at GTW since 2011. In February 2013,

Plaintiff hurt his thumb while operating a switch. (Dkt. 12-2, pg. 2). After reporting the

injury, Plaintiff received a letter of reprimand for violating company rules regarding

workplace safety on April 9, 2013. (Id.). Plaintiff then filed an OSHA complaint

“alleging that the letter of reprimand was in retaliation for reporting a work-related

injury.” (Id.).

       In June 2014, GTW and Plaintiff settled the OSHA claim and signed a settlement

agreement. (Id. at 3; Dkt. 14-4). The terms of the agreement provided for a monetary

payment to Plaintiff as well as removal of the April 9, 2013 letter of reprimand from

Plaintiff’s personnel records. (Dkt. 12-7, pg. 1). Defendant claims that it tendered

settlement payment to Plaintiff, but “inadvertently did not instruct Human Resources to

have the Letter of Reprimand removed.” (Id. at 2). Plaintiff did not discover this mistake

until Defendant’s investigated him in 2015 for violating attendance rules.


                                      Page 2 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20               PageID.699   Page 3 of 15




   b. Plaintiff’s 2014 Slow Order Violation

       On June 12, 2014, Plaintiff received a 30-day suspension for violating a slow

order. (Dkt. 12-2, pg. 115). The 30-day suspension was mandatory and could not be

negotiated. (Dkt. 12-6, pg. 2). Plaintiff signed a waiver of investigation and accepted

the 30-day suspension. (Dkt. 12-2, pg. 5).

   c. Plaintiff’s 2015 Attendance Rule Violation

       GTW schedules their employees to either work a regular shift or be available on

call. If an employee on call anticipates that they will not be available to work, GTW

attendance rules require them to “mark off” immediately to alert GTW of their

unavailability before they are called to work. (Id. at 108). An employee on call is paid

for a shift whether or not they are called to work. (Id. at 10).

       On call employees are required to give advance notice if they will be unavailable

for a shift. However, employees with a certified Family Medical Leave Act (“FMLA”)

health condition are allowed to give as little as two hours notice if they are unable to

work due to their condition. (Dkt. 14-2, pg. 22). Plaintiff fits in this category. He suffers

from tremors that could flare up at any time. (Id. at 21). Because of his condition’s

unpredictable nature, GTW allows Plaintiff to give even less than two hours notice if

he is unable to work. (Id. at 22). This notice or “mark off,” however, has to occur as

soon as Plaintiff knows that he cannot work. (Dkt. 12-2, pg. 80-81). Plaintiff was




                                       Page 3 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20         PageID.700       Page 4 of 15




accused of violating this rule for not marking off until after he was called to work on

April 6, 2015.

      Defendant claims that on April 6, 2015, Plaintiff was called for duty at 7:37 p.m.,

did not answer, and instead called the Attendance Management Center (“AMC”) at 7:41

p.m. to mark off and request FMLA leave. (Dkt. 12-2, pg. 34-35, 109, 112, 114).

Plaintiff, on the other hand, claims that while he was calling the AMC to mark off,

GTW called him for duty at the same time, 7:38 p.m. (Dkt. 12-2, pg. 53).

      Plaintiff claims that his supervisors were suspicious of the timing of his FMLA

request, because they believe he had a pattern of marking off immediately before, or

sometimes after, being called. (Dkt. 12-3, pg. 11). This suspicion was expressed in an

email exchange regarding the timing of Plaintiff’s mark-off, where, Plaintiff’s

supervisor, Superintendent James Golombeski stated, “[t]his guy books off FMLA

more than anyone on call when on the extra board and just prior to his shift starting

when on a regular job. I don’t buy this guy’s excuse.” (Dkt. 12-3, pg. 18).

      Two days later, AMC employee Michael Wolski spoke to Plaintiff about his

mark off. (Dkt. 12-2, pg. 87). Wolski claims that during the phone call, Plaintiff told

him that he knew he needed to request FMLA leave before he was called to work on

April 6, but was caught off guard by how quickly his name was called. (Dkt. 12-2, pg.

87-88). Wolski relayed this information to AMC Manager, Rolando Jimenez, who




                                     Page 4 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20           PageID.701     Page 5 of 15




decided to investigate Plaintiff for violating GTW’s attendance rules. (Dkt. 12-3, pg.

18-19).

       Plaintiff’s hearing was held on April 28, 2015. Wolski testified that during his

conversation with Plaintiff on April 8, Plaintiff said that he knew he was going to mark

off prior to AMC calling him in for a shift. (Id.). Additionally, Jimenez, an attendance

rules expert, testifies that Plaintiff’s failure to mark off before he was called in was a

violation, because he knew beforehand that he was unable to work. (Dkt. 12-2, pg. 32-

33, 81).

       During Plaintiff’s testimony, his union representative, William Miller, objected

to the admittance of Plaintiff’s personnel file, because it still included Plaintiff’s 2013

Letter of Reprimand, which Plaintiff and Defendant’s settlement agreement required to

be removed. (Dkt. 12-2, pg. 45). Miller, however, did not mention the settlement

agreement. He instead claimed that Plaintiff’s FRSA case had “overturned” the letter

and asked the hearing officer to issue a new file without the letter. (Id.). The hearing

officer noted the objection and kept the entire file, including the reprimand letter, as

part of the record. (Id.).

   d. Plaintiff’s 50-day Suspension

       After the hearing, Plaintiff’s supervisor, Golombeski, reviewed the hearing

transcript and exhibits, including Plaintiff’s personnel file, and found Plaintiff

responsible for violating GTW’s attendance rules. (Dkt. 12-3, pg. 2, 5). Golombeski


                                      Page 5 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20          PageID.702    Page 6 of 15




gave Plaintiff a 50-day suspension for the violation. (Id. at 7, 20). Golombeski claims

that this suspension was based on his progressive disciplinary method in which he

imposes a “steeper” discipline than the last one the employee received, regardless of

the severity of the violation. (Id. at 2). Plaintiff’s last suspension was 30-days, so

Golombeski accordingly suspended him for 50-days. Conversely, Miller claims that he

has represented several GTW employees where discipline was not assessed by

Golombeski in a progressive manner. Golombeski additionally admits that his

progressive discipline method “becomes less black and white” the “older the rule

violation gets.” (Id. at 9).

       Although Golombeski’s discipline letter stated that he considered Plaintiff’s past

discipline record, Golombeski testified that he only considered Plaintiff’s most recent

discipline and did not rely on the letter of reprimand, because it was too insignificant.

(Id. at 6, 8-9, 20). Further, Golombeski testified that he was not aware of the 2013

investigation against Plaintiff or his settlement agreement with GTW. (Id. at 3, 14).

                                  Procedural History

       On November 4, 2015, Plaintiff filed a complaint with OSHA alleging that his

50-day suspension violated the FRSA. (Dkt. 12-9, pg. 1). On October 30, 2017, OSHA

dismissed Plaintiff’s complaint. (Id.). Plaintiff subsequently appealed. On October 23,

2018, the Administrative Law Judge (“ALJ”) granted GTW’s motion for a summary

decision. (Id.). The ALJ found there was no evidence that Plaintiff’s protected activity


                                     Page 6 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20           PageID.703     Page 7 of 15




was a contributing factor in Defendant’s decision to suspend him for 50-days. (Id. at

12.) Plaintiff appealed the ALJ’s decision to the Administrative Review Board

(“ARB”). While the ARB appeal was pending, Plaintiff exercised the “kick-out”

provision of the FRSA and filed the instant action. See 49 U.S.C. § 20109(d)(3); see

also Rookaird v. BNSF Ry. Co., 908 F.3d 451, 454 (9th Cir. 2018) (“If the Secretary

fails to issue a final decision within 210 days, the employee may bring a civil action in

federal court.”).

       On November 16, 2018, Plaintiff filed his Complaint [1] in this Court claiming

that his 50-day suspension was retaliation in violation of the FRSA. Before the Court is

GTW’s Motion for Summary Judgment [11] filed on August 9, 2019. The motion is

fully briefed. The Court held a hearing on the motion on February 12, 2020.

                                    Legal Standards

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” FED. R. CIV. P. 56(c). The moving party has the burden

of establishing that there are no genuine issues of material fact, which may be

accomplished by demonstrating that the nonmoving party lacks evidence to support an

essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A

genuine issue for trial exists if “the evidence is such that a reasonable jury could return


                                      Page 7 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20          PageID.704     Page 8 of 15




a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Additionally, the Court views all of the facts in the light most favorable to the

non-moving party and draws all reasonable inferences in the non-moving party’s favor.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Anderson,

477 U.S. at 255.

                                        Analysis

   I.      Federal Railroad Safety Act

        The “FRSA prohibits rail carriers from retaliating against employees who engage

in safety-related protected activities.” Hall v. Soo Line R.R. Co., No. CV 17-2120, 2017

WL 4772411, at *4 (D. Minn. Oct. 20, 2017); 49 U.S.C. § 20109(a). To establish a

prima facie retaliation claim under the FRSA, Plaintiff has the burden of showing the

following:

      (i) The employee engaged in a protected activity; (ii) The respondent knew
      or suspected that the employee engaged in the protected activity; (iii) The
      employee suffered an adverse action; and (iv) The circumstances were
      sufficient to raise the inference that the protected activity (or perception
      thereof) was a contributing factor in the adverse action.
29 C.F.R. § 1982.104(e)(2).


Once a prima facie claim is satisfied, the burden shifts to the employer to prove “by

clear and convincing evidence, that [it] would have taken the same unfavorable

personnel action in the absence of that behavior.” 49 U.S.C.A. § 42121(b)(2)(B). Here,

all elements, except for whether Plaintiff suffered an adverse action, are in dispute.


                                      Page 8 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20          PageID.705     Page 9 of 15




   II.      Protected Activity

         The FRSA typically protects employees when they report a workplace injury,

complain about safety policies or otherwise attempt to enforce safety provisions. See

Holloway v. Soo Line R.R. Co., 916 F.3d 641 (7th Cir. 2019) (plaintiff reported

workplace injury); Rookaird v. BNSF Ry. Co., 908 F.3d 451 (9th Cir. 2018) (plaintiff

refused to stop an air-brake test when commanded); BNSF Ry. Co. v. United States

Dep't of Labor Admin. Review Bd., 867 F.3d 942 (8th Cir. 2017) (plaintiff filed an injury

report about repeated safety problems); Gunderson v. BNSF Ry. Co., 850 F.3d 962, 967

(8th Cir. 2017) (plaintiff reported a hazardous safety condition).

         However, Plaintiff’s asserted protected activity is more tenuous than these

typical examples. Plaintiff claims that (a) his 2013 OSHA complaint and (b) his

enforcement of the subsequent settlement agreement, which ordered GTW to remove

Plaintiff’s letter of reprimand from his file, constitute a “continuing protected activity

under FRSA.” (Dkt. 14, pg. 14). Defendant, however, argues that the Court’s analysis

should be cabined to only Plaintiff’s enforcement of the settlement agreement. (Dkt. 12,

pg. 21-22).

         If the Court finds that Plaintiff’s protected activity is cabined to only the

settlement agreement, then Plaintiff’s allegation becomes a contract claim

unenforceable by the FRSA. See Leiva v. Union Pacific Railroad Company, ARB Case

No. 2018-0051, at *2-3 (ARB May 17, 2019) (dismissing a FRSA complaint, because


                                      Page 9 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20           PageID.706     Page 10 of 15




 when the employer “breached the terms of the settlement agreement by maintaining

 information in [the employee’s] personnel file relating to [the employee’s] disciplinary

 history[,]… a claim in contract for breach of the terms of the settlement agreement

 arose). But since the Court is tasked with looking at the facts in the light most favorable

 to the non-moving party, Plaintiff, the evidence will be analyzed under Plaintiff’s

 continuing protected activity theory.

       Under this theory, both the 2013 OSHA complaint and enforcing the subsequent

 settlement agreement constitute protected activities. The FRSA states that employers

 cannot discriminate against employees who file a complaint related to railroad safety.

 49 U.S.C.A. § 20109(a)(1)(3). Plaintiff’s 2013 OSHA complaint fits within these

 parameters: he filed a complaint for being reprimanded after a reporting an injury. His

 settlement agreement continues to protect his complaint by ordering Defendant to

 remove the reprimand letter from Plaintiff’s personnel file. Therefore, Plaintiff’s

 enforcement of the agreement is also protected under FRSA.

    III.   Knowledge

       Next, Plaintiff needs to prove that his employer knew or suspected that he

 engaged in a continuing protected activity. 29 C.F.R. § 1982.104(e)(2)(ii). This

 knowledge, actual or constructive, “must be tied to the decision-maker involved in the

 unfavorable personnel action.” Conrad v. CSX Transp., Inc., 824 F.3d 103, 108 (4th

 Cir. 2016). Additionally, Plaintiff “need not prove that the decision-maker responsible


                                      Page 10 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20             PageID.707     Page 11 of 15




 for the adverse action knew of the protected activity if it can be established that those

 advising the decision-maker knew, regardless of their motives.” Gibbs v. Norfolk S. Ry.

 Co., No. 3:14-CV-587, 2018 WL 1542141, at *6 (W.D. Ky. Mar. 29, 2018) (quoting

 Rudolph v. Nat'l R.R. Passenger Corp., ARB Case No. 11–037, 2013 WL 1385560, at

 *12 (Dep't of Labor Mar. 29, 2013) (emphasis added)).

        Golombeski, who decided to give Plaintiff a 50-day suspension, did not attend

 Plaintiff’s investigation hearing when Plaintiff discovered that the reprimand letter was

 not removed from his personnel file. However, Golombeski reviewed the hearing

 transcript to make his decision. (Dkt. 12-3, pg. 2). The transcript shows that Plaintiff’s

 union representative, Miller, objected to the letter’s inclusion in Plaintiff’s file, because

 Plaintiff’s FRSA case had “overturned” the letter. (Dkt. 12-2, pg. 45).

        Golombeski claims that he was neither aware of the investigation that resulted in

 the reprimand letter nor was he provided with any documentation proving that the letter

 was meant to be removed from Plaintiff’s file. (Dkt. 12-3, pg. 6). However, looking at

 the evidence in the light most favorable to the non-moving party, Golombeski, at the

 least, either knew or should have known from reviewing the hearing transcript that

 Plaintiff attempted to remove a reprimand letter from his file that he claimed should

 have been removed as a result of a FRSA filing.




                                       Page 11 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20          PageID.708    Page 12 of 15




    IV.    Contributing Factor and Defendant’s Rebuttal

       Finally, Plaintiff must prove that his continuing protected activity was a

 contributing factor in Golombeski’s decision to suspend him for 50-days. 29 C.F.R. §

 1982.104(e)(2)(iii). A contributing factor “is any factor, which alone or in combination

 with other factors, tends to affect in any way the outcome of the decision.” Ameristar

 Airways, Inc. v. Admin. Review Bd., U.S. Dep't of Labor, 650 F.3d 562, 567 (5th Cir.

 2011). Plaintiff can demonstrate a contributing factor “through either direct or

 circumstantial evidence.” Wagner v. Grand Truck W. R.R., No. 15-10635, 2017 WL

 733279, at *4 (E.D. Mich. Feb. 24, 2017). Circumstantial evidence may include “(i)

 temporal proximity; (ii) indications of pretext; (iii) inconsistent application of an

 employer's policies; (iv) shifting explanations for an employer's actions; (v) antagonism

 or hostility toward a complainant's protected activity; (vi) falsity of an employer's

 explanation for the adverse action taken; and (v) change in the employer's attitude

 toward the complainant after he engages in protected activity.” Id. (citing Kuduk v.

 BNSF Ry. Co., 980 F. Supp. 2d 1092, 1101 (D. Minn. 2013)). If Plaintiff succeeds in

 proving the contributing factor element, Defendant is still entitled to summary judgment

 if it proves, by clear and convincing evidence, that Golombeski would have made the

 same decision absent Plaintiff’s protected activity. See 49 U.S.C. § 42121(b)(2)(B).

 Defendant has proved that here.




                                      Page 12 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20           PageID.709   Page 13 of 15




       Plaintiff claims that Golombeski reviewed Plaintiff’s entire personnel record,

 including the letter of reprimand, to arrive at 50-days. Defendant argues that although

 Golombeski had access to Plaintiff’s file, he only relied on the most recent portion of

 the record and gave Plaintiff a 50-day suspension one reason: it was longer than his last

 suspension of 30-days.

        Q. How did you arrive at 50 days?
        A. It was more stringent than the 30 days he received prior.
        Q. That’s the only reason?
        A. Yeah.
 (Dkt. 12-3, pg. 7).

 Golombeski claims that this decision was based on his progressive disciplinary model.

 Plaintiff, on the other hand, points to cases where Golombeski did not follow the

 progressive disciplinary model as circumstantial evidence of “inconsistent application

 of an employer’s policy.” See Wagner, 2017 WL 733279, at *4. But the evidence does

 not support the assertion that this model was a formal policy, instead, Golombeski

 testifies that it was an unwritten guide to discipline that he admits becomes “less black

 and white” when reviewing older rule violations. (Dkt. 12-3, pg. 8-9). Furthermore,

 Golombeski also stated that the letter of reprimand was too insignificant and low level

 to either base his decision on or change his decision by. (Id.).

       Plaintiff also attempts to argue that the letter of reprimand was a building block

 in his line of disciplines and that he would not have received the 30-day suspension

 without the letter’s inclusion in his file. This, however, is flatly contradicted by


                                      Page 13 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20          PageID.710   Page 14 of 15




 evidence that the 30-day suspension was the minimum discipline for violating a

 mandatory directive to slow down. (Id at 14). This means that Plaintiff would have

 received a 30-day suspension regardless of the reprimand letter—significantly, this is

 not disputed by Plaintiff’s union representative who negotiates employee disciplines.

 (Dkt. 12-6, pg. 2 (“No, this was not even negotiated because of it being a slow order.

 Over 10 miles an hour is mandatory by the FRA that you’re out of service for 30 days

 suspension[.]”)).

       Furthermore, Plaintiff argues that Golombeski was biased against Plaintiff and

 this antagonism should make the Court skeptical of his non-retaliatory reasons for the

 suspension. It does not. Although Golombeski states that he was suspicious of

 Plaintiff’s habit of marking off right before being called and perceived Plaintiff’s

 behavior as “trying to get a day’s pay without working,” these suspicions were targeted

 towards Plaintiff’s credibility, not his protected activity. (Dkt. 12-3, pg. 11). And

 although one could argue that Golombeski was skeptical of Plaintiff’s regular mark

 offs, the evidence shows that Jimenez made the decision to investigate Plaintiff—not

 Golombeski. (Dkt. 12-3, pg. 18-19). Moreover, Plaintiff claims himself that he does not

 have a “solid answer” for why he “feels” that the letter played a role in the 50-day

 suspension and that he is “just speculating” without any facts. (Dkt. 12-2, pg. 17).

 Furthermore, Plaintiff states that he does not believe that the 50-day suspension was

 “retaliatory[,] but maybe mislead by the work history.” (Id. at 19).


                                      Page 14 of 15
Case 2:18-cv-13582-AJT-APP ECF No. 17 filed 04/15/20         PageID.711    Page 15 of 15




       It is important to note that Plaintiff’s arguments about whether or not

 Golombeski relied on the reprimand letter in his decision making miss the mark. The

 letter of reprimand was not Plaintiff’s protected activity—his attempts to remove it

 were. Plaintiff has failed to show any evidence on the record that proves that

 Golombeski looked unfavorably towards these efforts, namely the 2013 OSHA

 complaint and the subsequent settlement agreement, let alone relied on them in deciding

 Plaintiff’s discipline. Therefore, because Plaintiff’s proffered reasons for why his

 protected activity was a contributing factor are all rebutted by Defendant’s evidence

 that Golombeski would have given the same punishment absent the letter of reprimand

 and his protected activity, Defendant is entitled to summary judgment.

                                       CONCLUSION

       For the reasons stated above,

       IT IS ORDERED that Defendant’s Motion for Summary Judgment [11] is

 GRANTED.

       SO ORDERED.


                                          s/Arthur J Tarnow
                                          Arthur J. Tarnow
 Dated: April 15, 2020                    Senior United States District Judge




                                       Page 15 of 15
